Citation Nr: 1800525	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of an initial compensable rating for his bilateral hearing loss disability.  In relation to his claim, the Veteran was last afforded a VA examination in November 2010.  The Veteran has indicated, however, that his disability has worsened since his last VA examination.  

Furthermore, the Board notes that the Veteran was examined in February 2016 and that new hearing aids were issued.  The audiologist performing this examination, however, used a CID W-22 test to obtain a speech discrimination score rather than the Maryland CNC test.  VA specifically requires that examinations for hearing impairment use the Maryland CNC test; therefore, this examination report is inadequate for rating purposes.  38 C.F.R. Â§ 4.85(a).  As such, the Board finds that a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hearing loss disability.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  Access to the electronic record must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss.  The examiner must be sure to address the applicable rating criteria and address any functional impairment resulting from the hearing loss. A complete rationale for any opinions expressed must be provided.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

